Title: To James Madison from William C. C. Claiborne, 17 October 1807
From: Claiborne, William C. C.
To: Madison, James



Sir
Territory of Orleans County of Ibberville October 17th., 1807.

The case of the Batture has given rise to a warm Newspaper discussion, which for the present seems wholly to engage the public Mind.
New-Orleans has so long been the residence of the Governor of the Territory, that the Inhabitants of that City, or rather some of them, think me culpable in taking a short excursion into the Country.  But I am persuaded the President will not object to my retiring from the City, whenever in my Judg’ment the public’ Convenience may permit, & more especially at a season of the year, when the Country Air is so essential to the health of myself and family.
I have received no recent information from our Western Frontier; the Asylum offered to fugitive Slaves, in the Province of Taxas, gives much uneasiness to the Planters of this Territory, & is likely to prove highly injurious.
We have a report of the Cession of the Florida’s to the United States; it is said to be confirmed in late Letters from Philadelphia; But I suspect the Report is circulated, with a view to certain Land Speculations, which much occupies the attention of some of our self-created Great Men.  I have the honor to be Sir, Very respectfully, Yo: Mo: Obt. servt.

William C. C. Claiborne

